Citation Nr: 1145566	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss disability.

2.  Entitlement to an increased evaluation for right ankle sprain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to October 1977. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran failed to participate in VA audiological examination, and current audiometric findings could not be obtained.  

2.  The service-connected right ankle sprain is manifested by subjective complaints of pain and painful motion with objective findings of range of motion at 12 degrees dorsiflexion and 34 degrees plantar flexion at its most limited with discomfort but no further function limitation on repetitive motion; swelling and tenderness on palpation; good strength absent heat, crepitus, abnormal gait pattern, ligament laxity, or foot drop; and clinical findings of minimal degenerative changes at the talotibial joint.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable evaluation for bilateral hearing loss disability are not met.  38 U.S.CA. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for an evaluation greater than 20 percent for right ankle sprain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA does not require VA assistance to a claimant where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in December 2007 that satisfied the duty to notify provisions regarding his increased rating claims.  The letter provided him an opportunity to submit any evidence pertinent to his claim and provided information concerning how disability evaluations and effective dates were assigned.  

The Veteran underwent VA audiological examinations in December 2007 and October 2009.  It is noted that audiometric results obtained in December 2007 were found to be inconsistent, although the Veteran presented as pleasant in demeanor, and not to reflect the Veteran's maximal effort.  The Veteran was re-instructed and encouraged throughout testing with no improvement.  There was poor inter-test reliability and test results were considered invalid and unreliable.  They were therefore not reported.  The Veteran was scheduled for additional audiological examination in October 2009 with the same provider.  The results were the same as in December 2007.  

Similarly, a history of prior variability/unreliability reflected either a conscious and/or subconscious attempt at manipulation of true abilities was noted in a prior examination conducted in August 2001, with a different examiner.  Given the past history of invalid test results and poor compliance, the Board determines it would not be productive to return the claims file for another VA examination.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case because such adherence would impose additional burdens on the VA with no benefit flowing to the Veteran).  

Neither the Veteran nor his representative has presented good cause for the Veteran's failure to participate effectively with audiological examination.  Accordingly, the appeal will be decided based upon the evidence of record.  38 C.F.R. § 3.655 (2010).  VA's duty to assist the Veteran in the development of his claim is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  The case will therefore be rated on the record now before the Board.

In December 2007 and October 2009, the Veteran also underwent VA examination for joints.  The examinations included review of the claims file, and interview and examination of the Veteran.  On both occasions, the examiner was identified as a staff physician.  Diagnoses and conclusions were based on the review of the record, interview and examination of the Veteran, and medical expertise.  These examinations are therefore adequate for the purposes of adjudicating the claimed herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, postservice VA treatment records from have been obtained.  

There is no indication of any other evidence of which VA is aware that has not been obtained.  There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and neither the Veteran nor his representative has argued otherwise.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Increased Evaluations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

In evaluating service-connected hearing loss disability, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran seeks entitlement to increased ratings for his service-connected right ankle and bilateral hearing loss disability.

Service connection for right ankle sprain and high frequency bilateral hearing loss disability were granted in a February 1978 rating decision.  Noncompensable evaluations were assigned under Diagnostic Code 5271 and 6297, respectively, effective in October 1977.  In a May 2000 rating decision, a 10 percent evaluation was assigned for the right ankle disability, effective in December 1999.  This evaluation was later increased to 20 percent, effective in December 1999, in a July 2001 rating decision.  The 20 percent evaluation assigned the right ankle sprain and noncompensable evaluation assigned the bilateral hearing loss disability have been confirmed and continued to the present.

Bilateral Hearing Loss Disability

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss. 

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

As was explained in the Introduction, above, VA audiological examination conducted in December 2007 obtained inconsistent results and did not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing.  But, although he was pleasant in demeanor, there was no improvement in admitted response and inter-test reliability was poor. Therefore, the test results were considered invalid and unreliable and were not reported.

The Veteran was accorded another opportunity to participate meaningfully in VA audiological examination in October 2009, with similar results.  Although he was reinstructed and encouraged throughout testing, there was no improvement.  Inter-test reliability remained poor and test results were again considered invalid and unreliable and were therefore not reported.  A similar history of unreliable test results is noted in a previous examination in August 2001.  Moreover, VA treatment records show no complaints of or treatment for ear or hearing problems that included audiometric findings that could be used to effectively evaluate the Veteran's bilateral hearing disability.

Neither the Veteran nor his representative has presented good cause for the Veteran's failure to participate effectively and meaningfully with the two scheduled audiological examinations.  As noted above, VA's duty to assist the Veteran in the development of his claim is not a one-way street.  See Olsen, supra.  If a Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood, supra.  

Accordingly, there are no audiometric results with which to evaluate the Veteran's bilateral hearing loss disability.  See 38 C.F.R. § 3.655 (2010).  Absent any audiometric findings whatsoever, the evidence cannot support a compensable evaluation for the service-connected bilateral hearing loss disability.  

In reaching this conclusion, the Board observes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the VA examinations discussed above, the Board has carefully considered the lay evidence offered by the Veteran and his representative in the form of correspondence to VA.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.   Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447.  The Veteran is competent to say he has had difficulty hearing in the various ways, environments and situations.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  But, as already explained, except as contemplated in Martinak, the rating for his hearing loss disability is based on objective data (specifically, the results of his hearing tests as reflected by the audiogram findings, speech discrimination scores, etc); so his rating is derived by the mechanical, meaning nondiscretionary, application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345  

The Veteran, as a layperson, is not competent to state that his hearing impairment reaches the levels contemplated by the Rating Schedule under Diagnostic Code 6100.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a medical professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification, and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


Right Ankle
The Veteran's right ankle strain has been evaluated under Diagnostic Code 5271.  Diagnostic Code 5271 pertains to limitation of motion of the ankle.  A 20 percent evaluation is assigned for marked limitation of ankle motion, and is the highest evaluation afforded for this diagnosed code.  38 C.F.R. §4.71a, Diagnostic Code 5271.

Words such as "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

A December 2007 VA examination reflects that the Veteran subjectively complained of pain, worse in the morning, with cold weather, prolonged standing, and climbing stairs.  He reported he was using a cane on occasion, and that he could not stand more than ten minutes.  He also reported a motor vehicle accident in August 2007 in which he jarred his left side, and a fall in an ice storm the last winter with injury and pain to his ankle.  He stated that he treated himself with Tylenol occasionally.  He reported that he was currently not working but was in rehabilitation training as a computer technician.  The VA examiner objectively observed that the Veteran was able to ambulate from the waiting room to the examination room without difficulty.  He was not using a cane at the time and did not walk with a limp.  Range of motion was measured at 20 degrees dorsiflexion and 45 degrees plantar flexion without evidence of any decreased range of motion with repetitive use.  There was no foot drop, and the Veteran exhibited good strength against resistance.  There was slight tenderness over the lateral malleolus but no evidence of ligament laxity, swelling, or crepitus.  X-ray results revealed a normal right ankle examination.  The examiner diagnosed history of sprain with good range of motion, normal X-rays, and subjective complaints of pain with prolonged standing and cold weather.

An October 2009 VA examination showed that the Veteran reported increased pain on weight bearing.  He stated he uses a cane and occasional uses a lace-up corset brace.  He reported no falls.  Depending on cold weather, he could walk 10 to 15 minutes with cane.  In warm weather it is better.  He described pain at standing or walking more than 15 to 20 minutes and that he sits down at the 20 to 30 minute point.  Flare-ups occur in cold weather.  He stated he treated with Capsaicin and Ibuprofen, and that he sometimes soaked his foot in warm water.  He reported no adverse occupational implications.  The VA examiner objectively observed the Veteran to walk with the same gait pattern with and without his cane.  He exhibited a normal heel strike and did not have a limp.  However, his shoes showed slight increase in lateral wear pattern of the right heel as opposed to the left.  Range of motion was measured at 12 degrees dorsiflexion and 34 degrees plantar flexion with mild discomfort following repetitive range of motion but no fatigue, weakness, incoordination or increased limitation of motion.  The examiner observed increased circumference of the right ankle of .5 inch as compared to the left.  There was stiffness and tenderness on compression of the area below the right lateral malleolus but were no findings of heat or crepitus.  Results of X-rays showed minimal degenerative changes of the talotibial joint.

VA treatment records show complaints of and treatment for the right ankle disability.  These records also show treatment for inflamed keratoma, pes cavus, and hammertoes.  He also complained of residuals of a puncture wound to the left foot.  However, the Vetera is not service-connected for these disabilities.  Service connection for the residuals of a puncture wound of the left foot was specifically denied in May 2000 and July 2001 rating decisions which the Veteran did not appeal.

As noted above, 20 percent is the highest evaluation afforded under the criteria.  A higher, 30 percent, evaluation could be warranted for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees under Diagnostic Code 5270.  However, the medical evidence does not show that the required manifestations are present.  Specifically, the Veteran's right ankle is not ankylosed.  Rather, the medical evidence shows that the Veteran has right ankle range of motion, albeit limited.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while mild discomfort was appreciated on repetitive motion, no additional functional loss was found.  Accordingly, the Board concludes that, even with consideration of factors such as pain and weakness, the functional limitations associated with the Veteran's service connected right ankle disability do not closely approximate ankylosis of the ankle.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, the criteria for a higher rating based on the Veteran's range of motion for the right ankle are not met.


Conclusion

For the reasons stated above a compensable evaluation for bilateral hearing loss disability and an evaluation greater than 20 percent for right ankle sprain are not warranted.  

The Board has considered whether staged ratings are appropriate.  However, while the evidence reveals increased limitation of motion in the right ankle, and findings of uneven shoe wear in 2009 that were not present in 2007, these findings concerning the right ankle and those concerning the bilateral hearing loss disability are not sufficient to warrant staged evaluations in the present case.  See Fenderson, supra and Hart, supra.  

Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral hearing loss disability and right ankle disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is unemployed and, at least in 2007, was in rehabilitation training as a computer technician.  However, no bilateral hearing loss disability or right ankle complaints or observations were made during VA examination that impacted the Veteran's employability.  Rather, examiners noted no adverse occupational implications concerning the right ankle in October 2009.  The Board notes that it has no reason to doubt that the Veteran's bilateral hearing loss disability and right ankle have an impact on his employability.  However, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran has not required hospital treatment or frequent treatment for his bilateral hearing loss disability or right ankle disability.

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice Consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected bilateral hearing loss disability and right ankle disabilities.  Furthermore, VA examiners indicated that the Veteran was unemployed but in rehabilitation training in 2007, and that he had no adverse occupational implications attributable to his right ankle disability in 2009.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

A compensable evaluation for bilateral hearing loss disability is denied.

An evaluation greater than 20 percent for right ankle sprain is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


